 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    RANDALL HOUSEMAN,                                  Case No. 1:17-cv-01617-AWI-SAB (PC)
12                       Plaintiff,                      ORDER DISMSSING ACTION WITHOUT
                                                         PREJUDICE FOR FAILURE TO PAY FILING
13            v.                                         FEE AND FAILURE TO OBEY COURT
                                                         ORDER
14    J. ODLE, et al.,
                                                         (ECF No. 27)
15                       Defendants.
16

17          Plaintiff Randall Houseman is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on December 5, 2017. (ECF No. 1.)

19          On April 3, 2019, the assigned Magistrate Judge issued Findings and Recommendations

20   recommending that Defendants Hennesay’s, Iverson’s, and Odle’s motion for an order revoking

21   Plaintiff’s in forma pauperis status be granted and that Plaintiff be required to pay the $400.00

22   filing fee in order to proceed with this action. (ECF No. 26.)

23          On May 9, 2019, the undersigned issued an order adopting the Findings and

24   Recommendations, granting Defendants’ motion for an order revoking Plaintiff’s in forma pauperis

25   status, and ordering Plaintiff to pay the $400.00 filing fee in full within twenty-one (21) days from

26   the date of service of the order. (ECF No. 27.) In that order, Plaintiff was warned that, if he failed

27   to pay the filing fee within the specified time, the instant action would be dismissed. (Id. at 2.)

28   ///
                                                        1
 1          The twenty-one (21) day period has now expired, and Plaintiff has failed to pay the $400.00

 2   filing fee in full or otherwise respond to the Court’s May 9, 2019 order. As such, this case cannot

 3   proceed. Therefore, this matter will be dismissed.

 4          Based on the foregoing, it is HEREBY ORDERED that:

 5          1.      This action is DISMISSED, without prejudice, for Plaintiff’s failure to comply with

 6                  the Court’s May 9, 2019 order, (ECF No. 27), and his failure to pay the $400.00

 7                  filing fee in full; and

 8          2.      The Clerk of the Court is directed to terminate all pending deadlines and close this

 9                  case.

10
     IT IS SO ORDERED.
11

12   Dated: July 9, 2019
                                                 SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
